Citation Nr: 1540832	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to April 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2015.  A transcript of that hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder is rated as 70 percent disabling.

2.  The Veteran is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected posttraumatic stress disorder.





CONCLUSION OF LAW

The criteria for a TDIU based on the service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in May 2013.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected posttraumatic stress disorder is rated as 70 percent disabling.  Therefore, it meets the minimum schedular criteria for a TDIU.

In a January 2013 letter, Dr. C.T. indicated the Veteran participated in a program for anger management but was unable to attend group sessions because he became too anxious and had difficulty staying in the room.  Dr. C.T. reported that the Veteran attended weekly individual therapy sessions but his PTSD, "remains severe and continues to severely incapacitate him socially and functionally."  Dr. C.T. reported that the Veteran completed the program in March 2013, but that, "his PTSD remains severe and has a significant negative impact on his functioning."

In a March 2013 VA examination, the Veteran reported living with his older brother but that the relationship was strained.  He also reported that he kept in contact with one daughter, but had no friends or any other supportive family members, no interest in leisure activities, and did not do much besides going to VA for an incentive work therapy (IWT) program.  The Veteran reported that he stopped working as a commercial fisherman in 2010 and currently worked about three hours per day, four days a week as a hospital escort through the IWT program.  He indicated that he did not go in to work one or two times per week due to his psychiatric symptoms.  The Veteran noted that he was on probation for domestic violence and attended court-ordered anger management classes and individual therapy.  The examiner found the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

In connection with April 2013 VA treatment, the Veteran reported thoughts of harming other people and that he stopped going to work around the time another veteran in his group session killed himself.

In a May 2013 VA examination, the Veteran reported that he finds the IWT program useful and that he chatted with other veterans when he pushed them in wheelchairs although he did not initiate conversations.  He indicated that he was triggered at work by seeing dark-skinned African American men and had fleeting violent thoughts when he saw a man that resembled one of his attackers.  The examiner noted that the Veteran indicated his symptoms worsened about eight months prior and that the Veteran believed it coincided with spending more time at VA in the IWT program.

In a May 2013 addendum, the VA examiner opined that the Veteran's service-connected psychiatric symptoms alone did not render him entirely unemployable because he indicated some minimal social functioning and regular contact with some family members, he participated in IWT with no problems documented during site visits, and he indicated that his physical disabilities, including loss of vision, may prevent him from working.

In a May 2013 VA Form 21-8940, the Veteran reported that he had a high school education and last worked fulltime as a commercial fisherman in 2005.  He indicated that he was unable to work due to PTSD with major depression and that he left his job due to the disability.

In a September 2014 VA examination report, the examiner noted that the Veteran was fired from IWT program five months prior after being accused of assault, that he reported multiple altercations prior to being fired, and he was told that he was abrasive; however, site visit notes indicated good performance with no noted problems until he lost his job.  The examiner further found that although the Veteran reported severe symptoms at the examination, the Veteran's affect at the examination did not match his behavior, and that it was difficult to judge the accuracy of reporting due to inconsistencies.  The examiner noted that the Veteran's medical records did not reflect the high level of severity of his symptoms and he displayed a pattern of reporting increased symptoms prior to VA examinations except with his VA counselor, C.H., who he attended sessions with regularly.     The examiner opined that the Veteran's PTSD and major depressive disorder were manifested by occupational and social impairment with deficiencies in most areas, noting that both diagnoses were associated with potential interference in workplace productivity and efficiency and in severe cases an individual may be unable to work due to one or both of his diagnoses.  The examiner found that the Veteran endorsed symptoms that "hold the high potential to undermine work performance," and his functionality was limited, but that he had no record of inpatient hospitalizations.  

In February 2015, C.H., a VA social worker, referenced the Veteran's record of attempts at working with VA programming and employment support that he was terminated from and opined that the Veteran was unable to maintain employment of a significant nature because he had difficulty engaging with people in a group setting or in the community due to PTSD.

In the July 2015 hearing, the Veteran testified that he tried to get back into the workforce at VA but he was unable to make it work and that he had difficulty with authority.  He indicated that he was fired after a verbal altercation with a doctor after leaving a patient that was later reported as a physical assault.  He additionally noted that he had an angry outburst during a VA therapy session because the psychiatrist was asking questions he found were too personal and was escorted out.  He noted that C.H. was the only person who treated him currently because the VA psychiatrists found him to be violent.  The Veteran's representative noted that the Veteran was unable to look at the videoconference screen due to difficulty with authority figures and the Veteran stated that he had been fired in the past because he did not like anyone telling him what to do.

Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected PTSD.  

The Board notes that a VA social worker, C.H., opined that the Veteran was unemployable due to his inability to engage with groups or in the community.  C.H.'s opinion is supported by his January 2013 letter reporting that the Veteran was severely socially and functionally incapacitated and unable to attend group therapy sessions due to his PTSD.  Further, evidence of record demonstrates that the Veteran reported thoughts of harming others, in particular while working around African American men, had a history of angry outbursts and was no longer treated by VA psychiatrists due to violent behavior, and that he had difficulty with authority figures and did not like anyone telling him what to do.  

The Board acknowledges that the September 2014 VA examination report indicates the Veteran would have difficulty with work relationships and adapting to stressful circumstances, but finds the examiner did not provide an opinion with adequate rationale on the Veteran's employability.  Similarly, the Board finds the May 2013 VA addendum of limited probative value because the opinion was based, in part, on a finding that the Veteran participated in IWT without any problems.  In particular, the May 2013 VA addendum opinion failed to address the Veteran's statements that his symptoms worsened when he began IWT and that he was triggered by seeing African American males at VA, which caused thoughts of harming others.

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, entitlement to a total disability rating based on individual unemployability due to the service-connected posttraumatic stress disorder is warranted.


ORDER

Entitlement to a TDIU based on the service-connected posttraumatic stress disorder is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


